 EL TORITO-LA FIESTA RESTAURANTSEl Torito-La Fiesta Restaurants, Inc.andHotel Em-ployees and Restaurant Employees Union, Local100, of New York,New Yorkand Vicinity,AFL-CIO. Case 2-CA-21049June 15, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn June 26, 1987, the Board issued a Decisionand Order in this proceeding,' finding that the Re-spondent violated Section 8(a)(5) and(1) of the Actby refusing to recognize and bargain with theUnion and by refusing to honor a collective-bar-gaining agreement.Thereafter,theRespondentfiled a petition for review and the Board filed across-application for enforcement with the UnitedStatesCourt of Appeals for the Ninth Circuit.On July 1, 1988, the court in an unpublishedopinion remanded the case to the Board to clarifythe reasonsfor, orto reconsider,itsdecision thatthe contract barred the Respondent from challeng-ing the Union's majority status.On August 9, 1988,the Board notified the partiesthat it accepted the court's remand and that theycould file statements of position. The GeneralCounsel, the Union, and the Respondent filed state-ments.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reconsidered the original deci-sion,the administrative law judge's decision, andthe record in light of the court's remand and thestatements of position,and for the following rea-sons has decided to reaffirm its original Order.I.BACKGROUNDUntil 1982 the Howard Johnson Company ranthe Red Coach Grill, a restaurant serving primarilyAmericancuisine.On May 15, 1981, Howard John-son enteredinto a collective-bargaining agreementwith Hotel,Restaurantand Club Employees andBartendersUnion Local 6 affiliated with Hotel andRestaurant Employees and BartendersInternationalUnion, AFL-CIO (Local 6), covering dining room,bar, and kitchen employees at the restaurant. Thecontract was effective from May 16, 1981, to Janu-ary 15, 1986.In late fall of 1982, Howard Johnson sold theRed Coach Grill to Exeter Equities. Exeter agreed'284 NLRB 518.493to assumethe Local 6bargaining agreement, andExeter thereafter honored the agreement.Effective January 1, 1983, Local 6 was restruc-tured. Local 100, the Union, was formed to repre-sent restaurant employees formerly represented byLocal 6.On May 6, 1983, Exeter sold the Red CoachGrill to the Respondent. From the date of its pur-chase, the Respondent intended to convert the res-taurant into an El Torito restaurant serving Mexi-can cuisine.The Respondent continued to operate the restau-rant as the Red Coach Grill and honored the col-lective-bargaining agreement from May 6 until De-cember 31, 1983, when it closed the facility for re-modeling into an El Torito Mexican food restau-rant.2 Before December 31, 1983, the Respondentinformed the Union of the planned closing and re-modeling, and announced that all employees whowere being laid off would be notified that theycould reapply for and return to their jobs when therestaurant reopened.On December 31, 1983, theRespondent closed the restaurant and laidoff all 72employees.The remodeling, though expected to take only 5or 6 months, was not completed for 14 months. InAugust 1984 and again in December 1984, the Re-spondent sent letters to the laid-off employees ex-plaining the reasonfor the delayand stating thatthe employees would be informed about recall pro-cedures. Eight of the 72 laid-off employees beganwork at the restaurant when it reopened on March4, 1985, with a complement of 190-200 employees.On March 5, 1985, the Union demanded that theRespondent continue to recognize it as the bargain-ing representative of its dining room,bar,andkitchen employees and to apply the collective-bar-gaining agreement.The Respondent refused.The Board agreed with the judge's conclusionthat the closing of the Red Coach Grill and the re-opening of the facility as an El Torito restaurantprovided no justification for the Respondent'swithdrawal of recognition. CitingSchmutz Foundry& Machine Co.,251 NLRB 1494, 1495-1497 (1980),enfd. 678 F.2d 657 (6th Cir. 1982), the Board heldthat the employees had a reasonable expectation ofreemployment and therefore the temporary hiatusdid not serve to break the continuity of the enter-prise or affect the Respondent's bargaining obliga-tion to its work force. Concerning the fact thatonly 8 former Red Coach Grill employees workedat the reopened El Torito restaurant, which had a2 TheBoard found that the Respondent was estopped from challengingthe Union's assumptionof Local 6's representational rights.The court en-forced thisfindingEl Torito-La FiestaRestaurantsv.NLRB,852 F.2d571 (9th Cir 1988).295 NLRB No. 56 494DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD190-200 employee work force, the Board, citingOcean Systems,227 NLRB 1593, 1595 (1977), enfd.mem. 571 F.2d 859 (5th Cir. 1978), held that themere occurrence of work force expansion and turn-over does not rebut the presumption of continuingmajority status.Finally,the Board,citingHextonFurniture Co.,111NLRB 342 (1955), found thatbecause the Respondent's contract with the Uniondid not expire until January 1986, the Union en-joyed an irrebuttable presumption of majoritystatuswhen the Respondent withdrew recognition.II.THECOURT'S DECISIONThe Ninth Circuit found that the Board's reli-ance onSchmutz FoundryandOcean Systemswasconfusing because neither case concerned the con-tract-bar doctrine but rather a conceptually distinctrule regarding presumed majority status during theyear following an employer's initial recognition ofa union.Concerning the irrebuttable presumptionfinding, the court stated that "this appears to be thesort of case in which the Board has in the past rec-ognized an exception to the contract bar rule: Theemployer shut down operations pending a majorrenovation of the restaurant and reopened laterwith almost entirely new employees."s The courtconcluded that it could not properly review theBoard's action because the Board's decision did notexplain why the instant case did not fall within thisexception to the contract-bar rule.III.DISCUSSIONThe Board's contract-bar rule is designed to pro-mote stablecollective-bargaining relationships and,at thesame time,afford employees a reasonable op-portunity to change oreliminatetheir bargainingrepresentative.EastMfg.Corp.,242NLRB 5(1979).The Board has considerable discretion inthe formulation and application of the contract-barrule.Bob's Big Boy Family Restaurants v. NLRB,625 F.2d 850, 853-854 (9th Cir. 1980). Thus, theBoard may waive or apply the rule in order to ef-fectuate its policy underpinnings.NLRB v. Circle A& W Products Co.,647 F.2d 924, 926 (9th Cir.1981), cert. denied 454 U.S. 1054 (1981). For thereasons setforth below, we find the contract-barrule applicable to theinstantmatter and we reaf-firm our previous finding that the Respondent vio-lated Section8(a)(5) and(1) of the Act by with-drawing recognition from the Union and by refus-ing tohonor the collective-bargaining agreement.In the absence ofunusual circumstances, the con-tract-bar rule provides as follows:3As authority for that proposition,the court citedGeneral ExtrusionCa, 121 NLRB 1165, 1167 (1958);MontgomeryWard &Ca, 137 NLRB346, 350-351 (1962);andHarte&Co., 278 NLRB947, 948(1986).[T]he Board will not entertain a representationpetition seeking a new determination of theemployees'bargaining representative duringthe middle period of a valid outstanding col-lective-bargaining agreement of reasonable du-ration.[Hexton Furniture Co.,111NLRB at344.]The Board has recognized, however, the followingexception:[A]contractdoes not bar an election ifchanges have occurred in the nature as distin-guished from the sizeof theoperations be-tween the execution of the contract and thefilingof the petition, involving . . . [a] re-sumption of operations at either the same or anew location, after an indefinite period of clos-ing,with new employees.[General ExtrusionCo., 121 NLRB at 1167.]The Board's development of this contract-barrule exception inGeneral Extrusionwas premisedon the Board's earlier decision inSheets&Mackey,92 NLRB 179, 180 (1950). InSheets,an employerhad indefinitely shut down its sawmill operationsfor business reasons and terminated its employees.The employer reopened many months later with anew work force. The Board determined that nocontract bar existed based on the employer's indefi-nite shutdown of operations and the new workforce.The contract-bar rule exception discussed abovewas also considered inMontgomeryWard,a casecited by the court. InMontgomeryWard,an em-ployer terminated its retail store operations on aSaturday and reopened as a catalog store at thesame location on the followingMonday. Thechangeover did not require considerable employeetraining and terms and conditions of employmentremained the same. The Board,emphasizing thesimilarityof theretail and catalog store operationsand the unchanged character of the bargainingunit, found that the opening of the catalog storedid not relieve the employer of its obligationsunder an existing collective-bargaining agreement.We draw the following principle from the abovecases.In each case, a key factor in applying thecontract-bar rule or the exception was whether theemployer's shutdown of operations was indefinite.An indefinite shutdown indicates that employeeshave no reasonable expectation of reemploymentand that the continuity of the bargaining unit nolonger exists.Thus, inSheetsthe shutdown was in-definite, so in order to protect the Section 7 rightsof those newly hired employees who might nothave desired representation at the new workplace, EL TORITO-LA FIESTA RESTAURANTSthe Board applied the contract-bar rule exception;inMontgomeryWard,the shutdown was tempo-rary,so the Board considered the unchangednature of the unit and applied the contract-bar rule.This key factor of the nature of the shutdown ofoperations was recently considered by the Board inCoastal Cargo Co.,286 NLRB 200 (1987).In thatcase,an employer with a collective-bargainingagreement ceased operations at two ports and re-leased its employees due to lack of work.Approxi-mately 9 months later,during the term of the con-tract, the employer began performing essentiallythe same type of work for a new customer at oneof the two ports. The Board rejected the GeneralCounsel's contention that the collective-bargainingagreement became a nullity when the unit employ-eeswere released.Stressingthe fact that the em-ployer continued to seek unit work during theshutdown period,the Board found that the termi-nation of operations was only temporary and theemployees were not discharged.Consequently, theBoard concluded that"the bargaining unit contin-ued at all times relevant to this proceeding."Id. at204. CitingHexton Furniture,supra, the Board heldthat the collective-bargaining agreement remainedin effect for its duration and that the union enjoyedan irrebuttable presumption of majority status.4Here,the Red Coach Grill employees were toldthat theywould be recalled when the restaurant re-opened as an El Torito Mexican food establish-ment.5All parties knew about the reopening, andthe Respondent's shutdown of operations was onlytemporary.While the remodeling did not proceedas quickly as originally estimated,therewas nodoubt that the Respondent would ultimately reopenand unit work would once again be available.Thus,the employees had a reasonable expectationof reemployment and the bargaining unit thereforeremained intact.We believe that applying the con-tract-bar rule here, as inMontgomeryWardandCoastal Cargo,when the shutdown in operations istemporary and the bargaining unit remains intact,lends stability to the collective-bargaining relation-ship at a time when it is appropriate to do so.64 See alsoSterling ProcessingCorp,291 NLRB208 (1988) The employ-er closed its operations due to economic hardship during the term of acollective-bargaining agreement with the union.Although the employerand the union were in substantial contact during the closedown, the re-opening of the facility was never guaranteed by the employer The Boardfound that when the employer closed its facility indefinitely, the employ-ees did not have a reasonable expectation of reemployment.Thus, theemployer had no obligation to bargain with the union prior to reopeningthe facility.When the employer rehired substantially the same work forceafter the hiatus, the Board determined that the employer had a bargainingobligationSee the discussion in our original decision 284NLRB518-519s InFallRiver DyeingCorp. v.NLRB,482 U.S 27 (1987), the SupremeCourt stated that the development of stable bargaining relationships fur-thers the"overriding policy of theNLRA (ofl 'industrial peace,"'quot-495We recognize, however, thatno case is preciselyon point andthatthe instant mattercouldreason-ably be analogizedto theHartecasecited by thecourt. InHarte,an employer relocated a plant to anew site approximately 30 milesaway. After ap-prising the unionof the relocation, the employerinvited employees to transferto thenew plant. Indeterminingthatthe employercorrectly appliedthe existingcollective-bargaining agreement to thenew workplace,the Board stated:[A]n existingcontractwill remainin effectafter a relocationif theoperations at the newfacility aresubstantially the same as those atthe old andif transfereesfrom the old plantconstitute a substantial percentage-approxi-mately 40 percent or more-ofthe new plantemployee complement.Westwood Import Co.,251NLRB 1213, 1214 (1980), enfd. 681 F.2d664 (9th Cir. 1982);GeneralExtrusionCo.,121NLRB 1165, 1167-1168 (1958).See alsoMarineOptical,255 NLRB 1241, 1245 (1981),enfd. 671 F.2d 11 (1st Cir. 1982).[Harte & Co.,278 NLRB at948 (1986).]We are reluctant, however,to extendtheHartere-location situationto cover temporaryshutdownsand reopeningsat thesame location.Unlike a tem-porary shutdown,a relocation,by definition, in-volvesa new work situs and a greaterlikelihood ofsignificant changes in the compositionof the workforce due to the possibleunwillingnessof employ-ees to transfer to the newfacility.Thus,the Boarddevelopedthe 40-percent rule in relocation cases toensurethat the rights of thenew employees andthe transfereeswould be properly balanced.Harte,supra,278 NLRB at 950.In the absence of a relocation,we find anotheranalogy tobe more apt. In a seasonal industry, em-ployees work for a portion of theyear and are thenlaid off. The employeesare advised,however, thattheywill berecalledtowork whenthe seasonbegins anew.The pattern of layoff andrecall re-peats itself year afteryear. Although noemployeesare normally working in a bargaining unit duringthe off-season whenthereis a temporary shutdownin operations,the collective-bargaining agreementremains ineffectduring the hiatus.If thiswere notthecase,theviabilityof collective-bargainingagreements in seasonal industrieswould be quiteingBrooks v.NLRB,348 U.S. 96, 103 (1954) The Court noted thatduring a transition between employers,a union is in a vulnerable positionand needs a presumptionof majoritystatus to safeguard employee rightsand develop a stable relationship with the successor employer Similarly,when faced with the uncertainties stemming from a temporary shutdownof operations,a union and the employees it represents need the protec-tions afforded by an existing collective-bargaining agreement if the na-tional labor policy of industrial peace is to be furthered. 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrareand industrialstabilityin these industrieswould be practicallynonexistent.In the instant matter,the shutdown of the RedCoach Grillrestaurant and subsequent reopening asan El Torito Mexican foodestablishment at thesame location was merely a temporary closing and,like theemployer in a seasonalindustry, the Re-spondent stressed to employeesthat they would berecalledwhenwork wasavailable once again. Aswe determined in our prior decision,the nature oftheElToritorestaurantdidnot substantiallychange fromthe Red Coach Grill. Under these cir-cumstances,we believe that,on balance,the poli-ciesof the Act would be better served byrequiringan employer who closestemporarilyand reopens atthe same location with substantially the same busi-ness to honor an existingcollective-bargainingagreementwith a union.7Otherwise,employersrOur decision promotes stable bargaining relationships without sub-stantially impairing employee free choice.If,after the Respondent com-could readily escape their collective-bargaining ob-ligationswithout justification by merely institutinga temporary shutdown of operations.Accordingly, we reaffirm our previous decisionand find that the Union had an irrebuttable pre-sumption of majority status during the term of itscollective-bargaining agreementwith the Respond-ent. Consequently,the Respondent violated Section8(a)(5) and(1) of the Act when it refused to recog-nize and bargain with the Union,and refused toadhere to the collective-bargaining agreement.ORDERThe National LaborRelations Boardreaffirmsthe Orderentered in this proceeding on June 26,1987,and reportedat 284 NLRB 518.plieswith ourOrder,the employeesat the El Toritorestaurant in thecontractual unit desireto disavow the Union, they may filea petition fordecertification at an appropriate time.NLRB v. Grssel Packing Co.,395U.S. 575, 613 (1967).